BeckwoRth, Judge:
The merchandise involved in these cases consists of hair straightening combs and curling irons imported from West Germany during 1962 and assessed with duty at 19 per centum ad valorem under paragraph 397 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as articles wholly or in chief value of metal, not specially provided for. It is claimed that they are dutiable at 17 per centum or 12½ per centum ad valorem under paragraph 339 of said tariff act, as modified, supra, as household utensils in chief value of base metal or brass, respectively.
Counsel for the respective parties have submitted these cases on a stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed MAD by Commodity Specialist M. A. D’Angelo on the invoices accompanying the entries covered by the protests listed in the Schedule A below, which Schedule A is made a part of this stipulation, which were classified under Paragraph 397, Tariff Act of 1930, with duty at 19% ad valorem, T.D. 54108, consist of curling irons or hair straightening combs in chief value of iron or steel, not plated with platinum, gold or silver, nor enameled or glazed with vitreous glasses, the same in all material respects as the merchandise that was the subject of decision in the case of F. B. Vandegrift & Co., Inc. v. United States, C.D. 2617, and therein held classifiable as household utensils with duty at 17% ad valorem, T.D.54108.
It is further stipulated and agreed that the items marked “B” and initialed MAD by Commodity Specialist M. A. D’Angelo, on said invoices which were classified under said Paragraph 397 with duty at the same 19% duty rate, consist of hair straightening combs in chief value of brass not plated with platinum, gold or silver, the same in all material respects as the hair straightening combs that were the subject of decision in said F. B. Vandegrift & Co., Inc., case, C.D. 2617, and therein held classifiable as household utensils with duty at 12½% ad valorem, T.D. 54108.
It is further stipulated and agreed that the record in the case of F. B. Vandegrift & Co., Inc. v. United States, C.D. 2617, be incorporated in the record in these cases, and that the protests be submitted on this stipulation.
In view of this stipulation, and on the authority of the decision cited, we hold:
1. That the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist on the in*15voices accompanying the entries covered by the protests listed in schedule A, attached hereto and made a part hereof, is properly dutiable at 17 per centum ad valorem under paragraph 339 of the Tariff Act of 1930, as modified, as household utensils in chief value of iron or steel, not plated with platinum, gold or silver, and not specially provided for, and
2. That the merchandise represented by the items marked with the letter “B” and with the initials of the commodity specialist on said invoices is properly dutiable at 12½ per centum ad valorem under said paragraph, as modified, as household utensils in chief value of brass, not plated with platinum, gold or silver, and not specially provided for.
The protests are sustained and judgment will be entered for the plaintiff.